

EXECUTION COPY
AMENDMENT AND WAIVER TO
AMENDED AND RESTATED
CERTIFICATE PURCHASE AGREEMENT
 
THIS AMENDMENT AND WAIVER TO AMENDED AND RESTATED CERTIFICATE PURCHASE AGREEMENT
(this "Amendment") dated as of October 23, 2007, is entered into among Navistar
Financial Securities Corporation (the "Seller"), Navistar Financial Corporation
("Servicer"), Kitty Hawk Funding Corporation, ("KHFC"), as a Conduit Purchaser,
Liberty Street Funding LLC (f/k/a Liberty Street Funding Corp. "LibertyStreet"),
as a Conduit Purchaser, The Bank of Nova Scotia ("BNS"), as a Managing Agent and
a Committed Purchaser, and Bank of America, National Association ("Bank
ofAmerica"), as a Managing Agent, the Administrative Agent and a Committed
Purchaser.
 
RECITALS
 
A.  The Seller, the Servicer, KHFC, Liberty Street, BNS and Bank of America are
parties to that certain Amended and Restated Certificate Purchase Agreement,
dated as of December 27, 2004 (as amended, supplemented or otherwise modified
through the date hereof, the "Agreement").
 
B.  Such parties desire to amend the Agreement as hereafter set forth.
 
C.  Prior to giving effect to the amendment to Section 7A.01(c) of the Agreement
set forth in Section 1 below, Section 7A.01 of the Agreement required that NFC
furnish to the Administrative Agent as soon as available and in any event within
45 days after the end of each of the first three fiscal quarters of any fiscal
year and 120 days after the end of the last fiscal quarter of any fiscal year,
copies of the interim or annual, as applicable, financial statements of NFC,
prepared in conformity with generally accepted accounting principles
consistently applied. NFC has requested a waiver of any Default (defined below)
arising from its failure to deliver copies of the annual and interim financial
statements of the fiscal year ending October 2005, the fiscal quarters ending
January 31, April 30 and July 31 of 2006, the fiscal year ending October 2006,
and the fiscal quarters ending January 31, April 30 and July 31, 2007 on a
timely basis (such failure, the "Reporting Default"). Each of the parties hereto
hereby agrees to waive the occurrence of any Default to the extent described
below.
 
D.  NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1.            Amendments to Agreement. By their signatures hereto, each of the
parties hereto hereby agrees that the Agreement is hereby amended as follows:
 
(i)             Section 7A.01(c) of the Agreement is hereby amended and restated
in its entirety to read as follows:

E-376

--------------------------------------------------------------------------------


 
(c) (1) as soon as available and in any event within (i) 45 days after the end
of each of the first three fiscal quarters of any fiscal year and (ii) 120 days
after the end of the last fiscal quarter of any fiscal year, copies of the
interim or annual, as applicable, financial statements of NFC, prepared in
conformity with generally accepted accounting principles consistently applied;
provided, however that NFC shall not be required to deliver its financial
statements for fiscal years 2005 and 2006 and for the fiscal quarters ending
January 31, April 30 and July 31 of 2006 and for the fiscal quarters ending
January 31, April 30 and July 31 of 2007 until the earlier to occur of December
31, 2007 and five (5) Business Days after the filing thereof with the SEC and
(2) as soon as available and in any event within 30 days after the end of each
month, the monthly management financial reports required to be delivered
pursuant to the Amended and Restated Credit Agreement dated as of July 1, 2005,
and the Third Waiver and Consent, dated as of November 20, 2006, among the
Servicer, Bank of America, and BNS, among others; provided, however, that such
reporting shall not be required so long as the Servicer's parent has filed all
reports with the Securities and Exchange Commission required pursuant to Section
13 of the Exchange Act.
 
(ii)            Section 5.01(m) of the Agreement is hereby amended and restated
in its entirety to read as follows:
 
(m) Effective as of noon on October 25, 2007 and on each Incremental Funding
Date thereafter, the Subordinated Percentage shall equal or exceed 20.0%.
 
2.            Waiver. By their signatures hereto, each of the parties hereto
waives any condition or covenant that has not been satisfied, the breach of any
representation or warranty made or deemed made, and any occurrence of an Early
Amortization Event, event of default, event of termination or similar event (in
each case, with respect to all of the foregoing, whether such event is matured
or unmatured and collectively referred to herein as a "Default"), under the
Agreement, solely to the extent such Default was caused directly by or resulted
directly from (a) the Reporting Default, (b) a breach of any representation or
warranty in Section 5.01(1) or 5.02(j) of the Agreement resulting from or
arising out of any restatement, in connection with the audit conducted for the
fiscal year ended October 2005, or October 31, 2006, of any financial statements
of NFC or any of its affiliates for any period ending on or before the
expiration of the waiver contemplated herein, or any reports, financial
statements, certificates or other information containing similar or derived
information therefrom with respect to such periods or (c) the failure of NFC, as
Servicer, to deliver the reports contemplated by, and due on or about April 15,
2006 and to be due April 15, 2007 pursuant to, Section 3.06(a) and (b) of the
Pooling and Servicing Agreement (as defined in the Agreement) by April 15, 2006
and April 15, 2007, respectively, provided that each such report shall be
delivered on or before December 31, 2007. Each party (other than NFC and the
Seller) hereto hereby expressly reserves, and nothing herein shall be construed
as a waiver of NFC's failure to comply with Section 7A.01(c), as amended hereby,
any Event of Default (as defined in the Pooling and Servicing Agreement)
occurring as a result of the failure referred to in clause (c) without the
consent of, or at the direction of, KHFC, Liberty Street, BNS or Bank of
America, or NFC's failure to deliver the reports referred to

E-377

--------------------------------------------------------------------------------


 
in the immediately preceding sentence on or before the earlier of (i) five (5)
Business Days after the filing thereof with the SEC and (ii) December 31, 2007.
 
3.  Representations and Warranties. The Seller hereby represents and warrants to
KHFC, Liberty Street, BNS and Bank of America that, after giving effect to this
Amendment, no Early Amortization Event has occurred and is now continuing, and
NFC hereby represents and warrants that, after giving effect to this Amendment,
no Early Amortization Event or Servicer Termination Event has occurred and is
now continuing.
 
4.  Effect of Amendment. All provisions of the Agreement, as amended by this
Amendment, remain in full force and effect. After this Amendment becomes
effective, all references in the Agreement to "this Agreement", "hereof”,
"herein" or words of similar effect referring to the Agreement in the Agreement
or in any other document relating to the Seller's securitization program shall
be deemed to be references to the Agreement as amended by this Amendment. This
Amendment shall not be deemed to expressly or impliedly waive, amend or
supplement any provision of the Agreement other than as set forth herein.
 
5.  Conditions Precedent. The effectiveness of this Amendment is subject to the
receipt of each fee specified in the fee letter, dated as of the date hereof.
 
6.  Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.
 
7.  Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
any otherwise applicable principles of conflicts of law.
 
8.   Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Agreement or any provision hereof or thereof.
 
[signatures on next page]

E-378

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 
NAVISTAR FINANCIAL SECURITIES CORPORATION, as Seller
 
By:      /s/ JOHN V. MULVANEY, SR.
Name:      John V. Mulvaney, Sr.
Title:        V.P. CFO & Treasurer
 
NAVISTAR FINANCIAL CORPORATION, as Servicer
 
By:      /s/ JOHN V. MULVANEY, SR.
Name:      John V. Mulvaney, Sr.
Title:        V.P. CFO & Treasurer


 
KITTY HAWK FUNDING CORPORATION,
as a Conduit Purchaser for the KHFC Purchaser Group


By:      /s/ PHILLIP A. MARTONE
Name:      Phillip A. Martone
Title:        Vice President
 
BANK OF AMERICA, NATIONAL ASSOCIATION, as Administrative Agent


By:      /s/ WILLEM VAN BEEK
Name:      Willem Van Beek
Title:        Principle
 
 
BANK OF AMERICA, NATIONAL ASSOCIATION,
as a Committed Purchaser and Managing Agent for the KHFC Purchaser Group
 
By:      /s/WILLEM VAN BEEK
Name:     Willem Van Beek
Title:       Principle
 
 Purchaser Percentage: 50%
Commitment: $400,0000,000

E-379

--------------------------------------------------------------------------------


 
 
THE BANK OF NOVA SCOTIA, as a Committed Purchaser
    Managing Agent for the Liberty Street Purchaser Group
 
By:       /s/ MOHAMED WALJI
Name:       Mohamed Walji
Title:         Director


Purchaser Percentage: 50%
Commitment: $400,0000,000
 
LIBERTY STREET FUNDING LLC,a Conduit Purchaser
   for the Liberty Street Purchaser Group
 
By:       /s/ JILL A. GORDON
Name:       Jill A. Gordon
Title:         Vice President
 
E-380

--------------------------------------------------------------------------------





